Apa-reciendo que la apelación fué establecida el 19 de septiembre de 1928 y la parte apelante fué solicitando prórrogas para presentar la transcripción del récord que le fueron concedi-das hasta que el taquígrafo el 12 de marzo último solicitó de la corte que ordenara al apelante que depositara el im-porte de la transcripción lo que el apelante no hizo dentro del *1009término que se le concediera al efecto dejando así virtual-mente abandonada la transcripción, y apareciendo además qne dentro del término de ley no se lia archivado el legajo de la sentencia, se declara con lugar la moción de desestima-ción y en sn consecuencia se desestima el recurso.